 1   SESSIONS & KIMBALL LLP
 2
     Larry Herrera, State Bar No. 278315
     leh@job-law.com
 3   23456 Madero, Suite 170
 4   Mission Viejo, California 92691                       JS-6
     Tel: (949) 380-0900
 5   Fax: (949) 380-8283
 6

 7
     Attorneys for Plaintiff
     TRICIA O’CONNOR
 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12        TRICIA O'CONNOR, an individual           Case No. 8:18-cv-01769-JVS-JDE
13                                Plaintiff,
                                                   Hon. James V. Selna
14            vs.
15    MESSAGE BROADCAST, LLC, a                    ORDER FOR DISMISSAL WITH
      California Limited Liability                 PREJUDICE
16    Corporation; TIMOTHY STEELE; and
      DOES 1-50, inclusive                         Trial Date: Not yet set
17
                    Defendants.
18

19

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28
                                               1

                      ORDER FOR DISMISSAL WITH PREJUDICE
 1            ORDER DISMISSING THE CASE WITH PREJUDICE
 2       Good cause appearing based on the above stipulation of the Parties, IT IS
 3   HEREBY ORDERED that:
 4
         1. The above referenced case, case no. 8:18-cv-01769-JVS-JDE, is hereby
 5
            dismissed in its entirety with prejudice.
 6

 7       IT IS SO ORDERED.

 8

 9   Dated: March 26, 2019                        ___________________________

10                                          Hon. James V. Selna

11
                                            United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                  2
            [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
